Citation Nr: 1410353	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  52-88 33A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, primarily claimed as secondary to Type II Diabetes Mellitus, but also as presumptively incurred in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Since the claim required further development before being decided on appeal, in September 2010 the Board remanded the claim to the RO via the Appeals Management Center (AMC).  The additional development consisted of obtaining a VA compensation examination to determine the nature and etiology of the Veteran's hypertension.  The Board again remanded the claim in June 2012, as the VA examination provided in November 2010 was not in compliance with the September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error, as a matter of law, in failing to ensure this compliance).  Therefore, the claim was again remanded to obtain an addendum opinion from the November 2010 VA examiner.

In March 2013 the Board denied the Veteran's claim for service connection for hypertension, including as secondary to his Type II Diabetes Mellitus.  He appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In September 2013 the Veteran's representative and VA's General Counsel, representing the Secretary of the agency, filed a joint motion asking the Court to vacate the Board's decision and remand the claim for further development and readjudication in compliance with directives specified.  The Court granted the joint motion for remand (JMR).  The basis of the motion was VA's failure to ensure the June 2012 addendum opinion to the November 2010 VA examination was in compliance with the Board's June 2012 remand instructions.  As the Court-granted JMR indicates, this claim requires still further development before being readjudicated, so the Board in turn is remanding this claim to the RO via the AMC in Washington, DC.


REMAND

In the September 2013 JMR, the parties agreed that the Board's June 2012 remand instructions were not followed.  Specifically, the parties agreed that the examiner's June 2012 addendum opinion was unclear as to whether the Veteran's hypertension was presumptively incurred in service, that is, whether it manifested to a compensable degree of at least 10-percent disabling within one year after his service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

When deciding claims, the Board must consider all potential bases of entitlement, so in this instance has to consider not only the notion of secondary service connection but also presumptive service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

For this reason, the claim must be again remanded for an additional addendum opinion regarding this additional possibility of presumptive service connection.  All relevant treatment records since July 2006 also should be obtained on remand.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's relevant post-July 2006 treatment records from the local VA Medical Center (VAMC in Tampa, Florida).  All efforts to obtain these additional records must be documented in the claims file.  If they cannot be located or do not exist, the Veteran must be notified in writing.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Upon receipt of all additional records, return the claims file to the VA examiner that performed the November 2010 hypertension examination and provided the June 2012 addendum opinion for an additional addendum opinion.

The examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension (a) initially manifested during his military service from August 1964 to August 1968, even if not complained about, diagnosed, or treated during his service, or especially, (b) initially manifested within the one-year presumptive period following his service, so by August 1969, or (c) is otherwise related or attributable to his service or dates back to his service.

In making these necessary determinations, the examiner must consider the Veteran's lay statements that he was aware he had hypertension since the mid-1970s and that he believed he had it since his separation from service.

If, for whatever reason, the November 2010 VA examiner is unavailable to provide this further comment, then have someone else do it that has the necessary qualifications and expertise.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


